IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2008

                                     No. 08-10497                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LARRY DENTON, on behalf of Sandin Denton, minor

                                                  Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                   2:04-CV-331


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Larry Denton, on behalf of his minor son, Sandin Denton, seeks review of
the district court judgment affirming the Commissioner of Social Security’s
decision that Sandin Denton is not disabled and therefore not entitled to
Supplemental Security Income payments under Sections 1602 and 1614(a)(3)(C)
of the Social Security Act. After a review of the briefs, the record, and the
applicable law, we find no reversible error. Essentially for the reasons stated in


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 08-10497

the report and recommendation of the magistrate judge, which was adopted by
the district court, the judgment is AFFIRMED.




                                    2